Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks and declaration filed 03/10/2021.  Claims 1, 2, and 4-14 are currently pending.
Response to Amendment/Arguments
The objection of claim 1 is withdrawn in view of the above amendment.
The rejection of claims 1, 2, 7, 9, 11, 13, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, the amendment made to claim 1 raises a new 112 antecedent basis issue in dependent claims 13 and 14 with regard to the “sulfate salt”.  See the new 112 rejection, below.
The prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 based on Ishii et al. (JP 2001-227887 A) are withdrawn in view of the above amendment.
The prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 based on Morita et al. (JP 2015-140363 A) are withdrawn in view of the above amendment, remarks, and declaration.  
The prior art rejections under 35 U.S.C. 103 over Nakamura et al. (JP 2017-052866 A) is withdrawn.  As discussed in the interview held 02/23/2021, Nakamura et al. is not prior art due to the grace period inventor disclosure exception.  The reference was published one year or less before the effective filing date of the claimed invention, 
However, an updated search uncovered a new reference, Satake et al. (JP 08-218063 A), which is applied below under a new ground(s) of rejection.  It is noted the total scope of the instant claims is similar to those previously presented (the limitations of previously considered claim 3 were moved into claim 1).  Thus, the new ground of rejection is not necessitated by Applicant’s amendment of the claims, and the present action is made Non-Final.  See the new 103 rejections based on Satake et al., below.
Applicant’s arguments and 132 declaration with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the arguments/declaration do not apply to all of the references being used in the current rejection and do not preemptively obviate the new rejection over Satake et al.  
While the previously applied Morita et al. reference taught sugar alcohol, e.g., erythritol, and ammonium sulfate as preferred but separate additives that fall short of rebutting the surprising effects of the instantly claimed combination of the sugar alcohol and sulfate salt melting point modifiers demonstrated in the comparative showing of the original specification and declaration, the newly discovered Satake et al. is regarded as closer prior art than Morita et al. and a closer comparison than in the specification/declaration showings.  Specifically, Satake et al. teaches simultaneously providing a polyhydric alcohol, i.e., a sugar alcohol, and an ammonium salt, e.g., ammonium sulfate, with an inorganic salt hydrate latent heat storage material.  Thus, the examples in the 132 declaration and original specification are no probative value in the determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as presently amended recites “the melting point modifier contains … a sulfate salt as a second additive …”.  However, dependent claims 13 and 14 recite “wherein the inorganic salt hydrate is a sulfate salt” and “wherein the sulfate salt is aluminum sulfate hydrate …”, which lack sufficient antecedent basis in view of claim 1 reciting another sulfate salt with the same terminology.  In order to overcome this rejection, Applicant is suggested to amend the “sulfate salt” of claims 13 and 14 as “sulfate salt hydrate” in order to clearly distinguish the limited scope of the inorganic salt hydrate versus the sulfate salt second additive/melting point modifier of the parent claim.  
 	Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 08-218063 A, hereinafter Satake).  An English language machine translation of Satake is provided with this correspondence.  
As to claim 1, Satake teaches a latent heat storage material composition prepared by/comprising a mixture of a latent heat storage material capable of storing or releasing heat and an additive capable of adjusting a property of the latent heat storage material, wherein the latent heat storage material comprises an inorganic salt hydrate containing nw molecules of hydration water, the additive is a melting point modifier configured to adjust a melting point of the latent heat storage material and is a substance having a property to generate negative dissolution heat upon dissolution in the latent heat storage material, the melting point modifier containing two different additives.  Specifically, Satake teaches a latent heat storage material composition comprising sodium sulfate decahydrate, i.e., an inorganic hydrate, with an ammonium salt as a freezing point depression agent and a polyhydric alcohol (para. 0012 and 0019).  Ethylene glycol, glycerin, and organic compounds having two or more alcoholic hydroxyl groups in one molecule, e.g., diol, triol, tetraol, pentaol, or hexaol, are exemplary and preferred polyhydric alcohols (para. 0018 and 0023), which read on the claimed sugar alcohol, and ammonium sulfate is an exemplary and preferred ammonium salt (para. 0017 and Example 8 in Table 1), which read on the claimed sulfate salt.
Although it is noted the Tables of Satake at best disclose examples comprising sodium sulfate decahydrate, ammonium sulfate, and propylene glycol or sodium sulfate decahydrate, ammonium chloride, and ethylene glycol, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed composition by 1) providing any one of the several of the alternative polyhydric alcohols that correspond to sugar alcohols disclosed by Satake, e.g., ethylene glycol, glycerin, and/or organic compounds having two or more alcoholic hydroxyl groups in one molecule, e.g., diol, triol, tetraol, pentaol, or hexol, described above, in combination with the sodium sulfate decahydrate/ammonium sulfate, 2) providing ammonium sulfate as the ammonium salt, described above, in combination with the sodium sulfate decahydrate/ethylene glycol, and/or 3) following the express and preferred teachings of the reference outside the working examples by providing any one of the several of the alternative polyhydric alcohols that correspond to sugar alcohols, e.g., ethylene glycol, glycerin, and/or organic compounds having two or more alcoholic hydroxyl groups in one molecule, e.g., diol, triol, tetraol, pentaol, or hexol, described above, while also providing ammonium sulfate as the ammonium salt, described above, in combination with the sodium sulfate decahydrate.  
Although Satake fails to explicitly teach the sugar alcohol polyhydric alcohol is necessarily present in a concentration satisfying the claimed formulae 1 and 2 and the sulfate salt is necessarily present in a concentration satisfying the claimed formulae 3 and 4, at the time it would have been obvious to arrive within the scope of the claimed formulae/concentrations from the teachings of Satake since Satake teaches the polyhydric alcohol is used in an amount of 0.3 to 5 parts by weight based on 100 parts by weight of sodium sulfate decahydrate (para. 0025) and the ammonium salt freezing point depressant is used in an amount of 10 to 35 parts by weight based on 100 parts by weight of sodium sulfate decahydrate (para. 0022), which ultimately overlap the encompass the claimed formulae and concentrations thereof.  
For example, providing ethylene glycol as the polyhydric alcohol to the disclosed upper limit of 35 parts per hundred sodium sulfate decahydrate and providing ammonium sulfate as the ammonium salt to the disclosed upper limit of 5 parts by weight per hundred sodium sulfate decahydrate arrives at an approximate composition of 71.4 wt.% sodium sulfate decahydrate, 25 wt.% ammonium sulfate, and 3.6 wt.% ethylene glycol, which corresponds approximately to an xs of 0.026 and an xt of 0.085, well-within the scope of all claimed formulae.  Alternatively, providing a tetraol, i.e., a C4 polyhydric/sugar alcohol having 4 hydroxyl groups, e.g., erythritol or threitol, at the disclosed upper limit of 35 parts by weight per hundred sodium sulfate decahydrate and providing ammonium sulfate as the ammonium salt to the disclosed upper limit of 5 parts by weight per hundred sodium sulfate decahydrate arrives at an approximate composition of 71.4 wt.% sodium sulfate decahydrate, 25 wt.% ammonium sulfate, and 3.6 wt.% erythritol/threitol, which corresponds approximately to an xs of 0.013 and an xt of 0.085, well-within the scope of all claimed formulae.  
Satake meets the claimed limitation regarding a melt of the composition is a mixture of the latent heat storage material with the melting point modifier is a result of dissolution of the sugar alcohol and sulfate salt contained in the melting point modifier in the hydration water contained in the latent heat storage material since the disclosed ammonium salt is provided as a freezing point depression agent and the disclosed polyhydric alcohol is provided for the composition to have a clearer phase change temperature and smaller difference between solidification temperature and melting temperature (para. 0012 and as described above).
It is noted there appears to be a minor error in the machine translation of Satake.  The machine translation refers to the hydrated sodium sulfate latent heat storage material as “sodium sulfate tetrahydrate” but clearly shows the chemical formula as “Na2SO4·10H2O”, a decahydrate not a tetrahydrate.  Thus, Satake has been construed as teaching sodium sulfate decahydrate as the exemplary and preferred latent heat storage material.  See para. 0019 and Table 1 showing the chemical formula in decahydrate form. 
As to claim 2, the teachings of Satake encompass the sugar alcohol comprising at least one of erythritol, xylitol, and mannitol from the express teaching that the polyhydric alcohol comprises organic compounds having two or more alcoholic hydroxyl groups in one molecule, and is a diol, triol, tetraol, pentaol, or hexaol as exemplary and preferred polyhydric alcohols (para. 0023).  This teaching encompasses C2-C6 sugar alcohols, i.e., C2-C6 polyhydric alcohols containing one hydroxyl group attached to each carbon atom, since ethylene glycol and glycerin are explicitly disclosed as exemplary polyhydric alcohols (para. 0018 and 0023), clarifying the meanings of the “tetraol”, “pentaol” and “hexaol” follow those disclosed for the “diol”/ethylene glycol and “triol”/glycerin.  Erythritol, i.e., (2R,3S)-butane-1,2,3,4-tetrol, is a stereoisomer encompassed by the disclosed “tetraol”; xylitol, i.e., (2R,3R,4S)-pentane-1,2,3,4,5-pentol, is a stereoisomer encompassed by the disclosed “pentaol”; and mannitol, i.e., (2R,3R,4R,5R)-hexane-1,2,3,4,5,6-hexol, is a stereoisomer encompassed by the disclosed “hexaol”.
As to claim 4, Satake teaches the sulfate salt is ammonium sulfate, as described above.  See also Table 1 teaching the ammonium sulfate is present as (NH4)2SO4.
As to claim 13, Satake teaches the inorganic salt hydrate is a sulfate salt hydrate (sodium sulfate decahydrate), as described above.

Claims 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 08-218063 A, hereinafter Satake) as applied to claims 1, 2, 4, and 13 above, and further in view of Hirano (US 6,757,486).  
Satake teaches a latent heat storage material composition comprising sodium sulfate decahydrate, a sugar alcohol, and ammonium sulfate, as described above.
As to claims 7-9, 11, 12, and 14, although Satake fails to teach the latent heat storage material comprises an acetate salt such as sodium acetate trihydrate, a phosphate salt, an alum hydrate such as ammonia alum dodecahydrate, or the sulfate salt hydrate is aluminum sulfate hydrate, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any one of these species of hydrate salts to Satake and arrive within the scope of the claimed limitations since Hirano teaches these species, e.g., sodium acetate trihydrate, disodium hydrogen phosphate dodecahydrate, aluminum ammonium sulfate dodecahydrate, and aluminum sulfate decahydrate are well-known materials suitable for use as heat storage materials with sodium sulfate decahydrate in view of their significant supercooling phenomena (col. 5 lines 1-10 and 27-43).  In essence, Hirano teaches these species of inorganic salt hydrates are equivalent with the sodium sulfate decahydrate species of Satake known for the purpose of obtaining heat storage compositions.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 08-218063 A, hereinafter Satake) and further in view of Hirano (US 6,757,486) as applied to claims 1, 2, 4, 7-9, and 11-14 above, and further in view of Anders (US 2019/0040293).  
Satake and further in view of Hirano teaches a heat storage material sodium sulfate decahydrate and/or sodium acetate trihydrate, a sugar alcohol, and ammonium sulfate, as described above.
Although Satake and Hirano fail to teach the latent heat storage material comprises a hydroxymethanesulfinate salt such as sodium hydroxymethanesulfinate dihydrate, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide sodium hydroxymethanesulfinate dihydrate to Satake and Hirano and arrive within the scope of the claimed limitations since Anders teaches sodium hydroxymethanesulfinate is a useful additive for stabilizing, i.e., improving, sodium acetate trihydrate latent heat storage materials (abstract, para. 0004-0009 and 0021).
Note that the effective filing date of instant claims 5 and 6 is 01/18/2018, as determined and described above, whereas the cited teachings of Anders were effectively filed 08/03/2017 and before the present invention since Anders claims priority to a prior-filed foreign application, DE 10 2017 117 599.7, containing full support for the cited teachings.  See, for example, pages 2-4 of the certified copy of the foreign priority document available in the file wrapper of Anders, US 16/048,533.  See MPEP 2154.01(b).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 08-218063 A, hereinafter Satake) as applied to claims 1, 2, 4, and 13 above, and further in view of Tadenuma et al. (JP 58-117273 A, hereinafter Tadenuma).  An English language machine translation of Tadenuma is provided with this correspondence.  
Satake teaches a latent heat storage material composition comprising sodium sulfate decahydrate, a sugar alcohol, and ammonium sulfate, as described above.  
Satake teaches the latent heat storage material composition may further comprise sodium tetraborate decahydrate in order to prevent supercooling, and is added in addition to the sodium sulfate decahydrate (para. 0030). 
Although Satake fails to teach the latent heat storage material comprises a diphosphate salt such as sodium diphosphate decahydrate, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide sodium diphosphate decahydrate to Satake and arrive within the scope of the claimed limitations since Tadenuma teaches sodium metaborate, i.e., sodium tetraborate, and sodium pyrophosphate, i.e., sodium diphosphate, are alternative crystallization accelerators, i.e., additives to prevent supercooling, useful for combination with sodium sulfate decahydrate latent heat storage material compositions (abstract).  Note Tadenuma teaches the sodium tetraborate and sodium diphosphate are present are the decahydrate form (see Example 4 bridging pages 3-4 of the machine translation: “Example 4 Sodium sulfate 10 hydroxides 85 parts Sodium metaborate 10 water salts 5 parts”; see Example 2 on page 3 of the machine translation: “Example 2 Sodium Sulfate 10 Hydrosalt 90 parts Sodium Pyrophosphate [sic] Fist 10 Hydrosalt 4 Part”), and the crystallization accelerator is therefore sodium diphosphate decahydrate.  In essence, Tadenuma teaches sodium diphosphate decahydrate and sodium tetraborate decahydrate are alternative crystallization promoters/supercooling preventers for sodium sulfate decahydrate latent heat storage material compositions.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 17, 2021